82 So.3d 268 (2012)
John J. HUNTER
v.
LOUISIANA STATE UNIVERSITY AGRICULTURAL AND MECHANICAL COLLEGE on behalf of LOUISIANA HEALTH CARE SERVICES CENTER FOR UNIVERSITY HOSPITAL AT NEW ORLEANS, aka University Hospital.
No. 2011-C-2841.
Supreme Court of Louisiana.
March 9, 2012.
PER CURIAM.[*]
Granted. Relator satisfied the requirements of La.Rev.Stat. § 13:5107 by timely requesting service on the Attorney General. See Burnett v. James Constr. Group, 10-2608, p. 4 (La.7/1/11); 66 So.3d 482, 485. While relator's petition misidentified the defendant, the petition provides sufficient information to notify defendant of the action. Cf. Ray v. Alexandria Mall, 434 So.2d 1083, 1087 (La. 1983). Although relator did not satisfy the service requirements of La.Rev.Stat. § 39:1538, the appellate court erred in dismissing the action, rather than permitting relator an opportunity to cure the defect by serving the Office of Risk Management and the Chairman of the LSU Board of Supervisors. See Burnett, 10-2608 at p. 5; 66 So.3d at 485; Whitley v. State, Bd. of Supervisors of Louisiana State Univ. Agric. Mech. College, 11-0040, p. 18 (La.7/1/11); 66 So.3d 470, 481. Therefore, we reverse the judgment of the court of appeal dismissing relator's claims without prejudice and remand to the district court for further proceedings consistent with this order.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.